PER CURIAM.
The plaintiff-wife was granted a divorce from *45the defendant-husband. On appeal, the plaintiff complains that the trial court failed to award her sufficient alimony and failed to equitably divide the real and personal property of the parties.
Plaintiff was awarded alimony of $150 per month. The property of the parties was divided approximately equally.
“A careful review of the record reveals no reason to upset the carefully considered awards of property and lump sum alimony made here by the long experienced trial court.” Stettler v. Stettler, 2 Or App 119, 122, 467 P2d 130 (1970).
Affirmed. No costs to either party.